Title: Adams’ Minutes of Crown Evidence, Continued: 28 November 1770
From: Adams, John
To: 


       James Brewer. To the best of my Remembrance I saw Kilroy. I came up royal exchange Lane, and saw the Sentry with his Bayonett breast high, and a Number of Boys 20 or more round him. He was on the steps of the Custom House. I spoke to the Sentry, and said to him, no Body would hurt him. The Boys were talking together, but doing nothing. I saw the Party come down. I spoke to Captain Preston and said to him every Body was about dispersing. He said He hoped they were, and presently left me, and went in among them. Kit. Monk was there. I turnd round to speak to Kit Monk, and they fired and K. faltered. Kilroy struck me upon the Arm with his Bayonet as they came round before they were formed. The Firing began upon the Right, I thought it the Man quite upon the right. Kilroy struck at me. Saw no Blows, nothing thrown. Monk had a Catstick in his Hand. Heard no Names called, no Threats, no shouts, no Cheers, till the firing. Saw the Molatto Man, but did not see him strike. Saw Dr. Youngat the Bottom of royal Exchange Lane with a sword in his Hand. He said the Soldiers had been making a Rumpus, but were gone to their Barracks. I said it was best for Us to go home and Dr. Young said so too.
       
       
       Saml. Emmons. I dont know any of the Prisoners. Nor anything.
       James Bailey. Saw Carrol and Montgomery, and White there the sentry. I was standing with the sentry upon the Custom House Steps, when the Party came down. I saw 20 or 30 Boys, Lads about 14 or 15 years of Age, about him. I asked the sentry what was the Matter? The Boys were heaving Pieces of Ice at him large and hard enough to hurt a Man, as big as your fist. He said he did not know what was the Matter but he was afraid, if the Boys did not disperse, there would be some­thing by and by. I dont know whether any Ice hit him. Did not hear him knock at the door or call for assistance. When the Party came down, Carrol came and put his Bayonet up to my Breast, and the sentry told him not to hurt me. I went and stood leaning over the Post, between the Corner and the Post. Montgomery fired the first Gun. He was the next Man to me close to me, at the right. Cant Say whether the 1st. Gun killed or hurt any one. I Stoopd down to look under the Smoke and the others went off. ½ a Minute between 1st. and 2d. Gun. Montgomery was knockd down and his Musquet fell out of his Hand by a Clubb or stick of Wood by one of the Inhabitants and as soon as he got up he fired his Gun, I think Carrol fired next. The Clubb was not thrown but I saw him struck with it. He fell down himself and the Gun fell out of his Hand. The Person that struck was a tall, stout man. There was 50 or 60 People near. Montgomery fired, about where the Molatto fell. It was pointing towards the Place where we saw Attucks lie. It was not the Mollato that struck Montgomery. But the Blow was very violent. I heard 3 Cheers given two Minutes before the Firing. Carrol stood the 3 d. from the right. The People were shouting. Saw the Mollatto at the Head of 25 or 30 sailors with Clubbs some of em. Molatto had a large Cord wood stick. It was 7 or 8 Minutes before the firing that I saw them in Cornhill. They held their Sticks up huzzaing and whistling. I Saw a Number of Soldiers at Murrays Barracks and officers driving of em in. The Man that struck Montgomery down stood at the right of the right Hand Grenadier. The Blow was before the firing. Was at the Rope walks fryday or Saturday before. The soldiers had large Clubbs. Carroll was there.
       
       Richard Palmes. I know Montgomery, and saw him there. Heard Bells ring, after 9. In Kings Street saw the sentry, at the Custom House. Went to Murrays Barracks, and saw 7 or 8 soldiers with their Guns &c. Spoke to the officers &c. Saw Hickling, and Spear. I said I’d go and try to make Peace. Found Captain Preston and 7 or 8 Soldiers. Went up to C. P. and saw Bliss, who said why dont you fire God d—n you fire. I askd him &c.
       
       I saw a Piece of Ice or Snow strike Montgomerys Gun. It struck the Grenadier, and made a Noise. He fell back whether he stepped back or sallied back I cant tell, and fired his Gun. Then I heard the Word fire. In 6 or 8 seconds, the soldier next to Captn. Prestin, fired. 7 or 8 Guns I believe were fired in the whole. Montgomery pushed at me. I struck, &c. Another was coming at me with his Bayonett and I ran.
       I am sure Montgomery was not knocked down before he fired. He did not fall. Did not see any Blow given or any Thing sent but the Blow I gave myself and the Piece of Ice which hit Montgomery. Montgomery could not have been knockd down and I not have seen it before the firing, for he stood close to Captn. Preston. I struck Montgomery and knockd him down just as the last Gun was fired.
       
       John Danbrook. Knows the 2 farthest Men, Hartigan and Carrol. Saw em there. I saw Montgomery there and saw him fire. Saw no Blow given or stick or any thing thrown at him. Montgomery stood at the right of C.P. I saw a little stick fly over their Heads, but did not perceive that it hit. A Piece of a rattan or some such thing. I saw two fall as he fired, before I heard any other Gun. One fell just vs. my left Elbow, and the other about 3 foot from me about 10 or 15 foot from the Soldier. In a range with me, one was the Molatto. I believe it was with the first Gun that they were. They were 5 foot a sunder. It was not a Minute, after the Molatto fell that the other Man fell. I cant say, I heard another Gun, before I Saw the 2d Man down. I did not hear Attucks say any Thing. He stood leaning over a long Stick he had. I came through Dock Square. About 20 or 30 Persons, dressd in Sailers Cloaths. They cryd We’l go up this Way by the Town House. The Bells rung at this Time. Most of em had Clubbs. I did not see them in K’s Street that I know of. I heard no Noise, no hazzaing, and Saw nothing thrown. I Saw the 20 or 30 first by the dock Square Pump.The Clubbs were Cordwood sticks broke up as thick as one’s Wrist.
       
       Jed. Bass. I came up royal Exchange Lane, and saw Montgomery. Saw him push his Bayonet at a Man, I drew back about 5 foot and saw his Gun go off. He was the right Hand Man. Saw a stick knocked? to knock up his Gun, by whom I cant say. It knocked the Gun up 5 or 6 Inches. I think I saw him fall down after he fired, but am sure he did not before. I was placed so that I must have seen it. His Gun fell out of his Hand. What occasiond it dont know. The People were round him 7 or 8 foot off. I was 5 or 6 foot within the Lane. 6 Guns fired I think. I could not see all the Soldiers where I stood. I could see but 2 soldiers. I came thro royal exchange Lane. Saw a Number there. They were talking there of going Home. I heard 2 Cheers before the firing. The People in Dock Square were dressed some in Sailors Habits, some in Surtouts &c. Some had sticks. They said there was no fire, but that the soldiers had been out.
       
       Thos, Wilkinson. Knew Montgomery. He lived close by me. No other. ¼ after 9 heard Dr. Coopers Bell ring. Saw the Engine. Ran to Mr. Bagnalls. Many People coming, with Baggs and Bucketts. I saw a Number of soldiers 10 or 12 by Boylstones alley, with swords and Bayonetts, pressing up towards the People. I went back and stopped at the Main guard. The soldiers appeard to me to be challenging the People, but I did not Stop one Minute to see any Stroke. The People at the Chamber Windows cryd for G—d Sake dont go there, if you love your Life. When I went to the head of the main Guard, you could not see Man nor Boy nor Child in Kings Street. Dr. Chanceys Bell began to ring. I was not low enough down to see the sentry at the Custom House. In a very short Time I saw 40 or 50 People in Kings street. C. P. came down, to the Guard, and cryd d—n you turn out. They did. He went down with them at their right, 8 of them, I think, 2 files. I went with them as far as Mr. Waldoe’s shop. I thought they were going to relieve Guard. C. P. stood at the right of em. In 4 minutes I heard the Word given fire, d—n your Bloods fire. They fired, regularly one after the other, like the Clock striking. I saw the flash of every Gun seperately. Firing began at the right, but dont remember seeing Montgomery after I got down there. The Circle coverd ½ royal exchange Lane. 7 Guns fired. One flashed. I was 2 yards from ’em. I stood there all the Time they were there, saw no Ice nor Snow Balls thrown. The People did not press on. I would have departed if I had seen any Pressing, or snow Balls or Blows. 2 or 3 Huzzas, before the Party marched down but none after. Not 12 minutes from the Parties going down, firing, and all.
       
       
       Josiah Simpson. Curious. Knows Warren, and Hartigan and White and Wemms and saw ’em there. At Faneuil Hall, I Saw a Number of Gentlemen. Asked what was the matter. They answerd me that 2 young Men had been abused by the Soldiers, and that the Soldiers were returned to the Barracks. The Bells ringing I ran up royal exchange Lane. At the Head of the Lane, no Person there but a Soldier, the sentry. The People coming up cryd heres a the soldier and huzza’d. The soldier at those Words immediately repaired from the W. Corner of C. H. to the Door. Gave 3 loud and remarkable Strokes with the brass Knocker. 4 or 5. or 6 People or such a matter as that. Somebody came to the door and spoke to him. He turnd and loaded his Gun, and knockd it loud on the Stone Steps. I Saw the Soldiers with an officer coming. They Said nothing to the Sentry. Nor threw any Thing. The officer cryed Shoulder. 7 Soldiers. I take it. He C. P. orderd em to handle Arms, Ease Arms, Support Arms, and prime and load, and I am as certain of it, as I am of my own Existence. He stood behind the soldiers within the Circle next the C. H. C. P. behind em when they came down. The Soldiers on a run. I went up to the officer and said for G. Sake dont fire on these People. He was behind the soldiers then. I was before em at the Edge of the Gutter. I went then to the People and said for G–d Sake Gentlemen dont trouble these Men they are on duty. They said they would not, nor would be drove off by them. I then withdrew to the other Side of the Way and saw a Man a going to throw a Clubb. I begd him not to and he did not. I was then just by Wardells Warden’s shop. I saw then one Clubb thrown in to the soldiers, I heard the Word present, I stoopd down and a little Time ensued, and then I heard d—n you fire. I believe the Clubb hit one of the Soldiers Guns. I heard it strike. The Person that threw it stood about 10 foot from me, 10 Yards from the Soldiers. 2 Guns first. 3 Guns more were discharged, which killed Attucks and Gray, then 2 more which killed Caldwell who stood near me. The other Gun struck about 5 Inches over my back. I saw Attucks and Gray fall and heard them too. 3 or 4 seconds between the 2 and the 3 Guns. The last Gun wounded Patterson in the Arm, his Blood Sprinkled on my Waiscoat. 8 Guns I judged. The Stick was thrown 1 or 2 seconds before the 1st Gun. The Stick was a Cordwood Stick, a White birch. An inch thick. I heard Murder cryd between the 2 and the 3 Guns. By the Voice, I thought it was Maverick. The People made considerable Noise but no huzzaing, no bloody back.
       
       Nathl. Fosdick. Did not know any of em that night. I was pushed behind by a Bayonet. They d—d my Blood and bid me stand out of the Way. I said I would not. They parted 3 went of one side of me and 6 of the other. I heard the Word fire, and the right Hand Man fired.I then run in towards them and they pushed me with their Bayonetts and wounded me in the Breast shewing the scar. I had a Small Stick in my hand as big as my finger. Two different Bayonetts run into my Arm, I can shew the scar now. The Bayonet that struck me in the Breast, I put it aside, and the Gun went under my Arm, I never Struck, only as I put away the Gun. There had been no Blows struck that I saw and I could see the most of the soldiers. I knew nothing of the Cause of their firing. I Saw the Grenadier fall after he had fired.
       
       Saml. Hemmenway. Sheriffs Coachman. Knows Kilroy. About a Week or fortnight before, I heard Kilroy Say at Mr. Apthorps that he never would miss an opportunity of firing upon the Inhabitants. He had wanted Such an Opportunity ever since he had been in the Country. He repeated the Words several Times. Mrs. Buker Mr. Apthorps House keeper was there and nobody else but the Negro Boy. I told him, he was a very great fool for saying so. He said he never would miss an opportunity.
       
       Joseph Hilyer. Knows none. At the North End heard the Bells at the Mill bridge, heard it was a Rumpus between the Soldiers and Inhabitants. At the Conduit, Saw People who said I could not go up Cornhill, without Danger of Life, and they seemed to me to be there from fear to go not from a Design to do Mischief. I went up Kings Street. Saw the sentry and 20 or 30 People. Boys at Diversion, not so many as often seen there. He levell’d his Gun and waved it, in a Way that had a Tendency to exasperate a People. The People after the Party passed thro them came out to the Middle of the Street.
       The People collected at the Head of royal exchange Lane. The soldiers with charged Bayonets at their Hips, as I passed the last Man upon the left, the Gun was fired on the right. The last Man upon the left but one, fired the last Gun at a Boy that ran down the middle of the street, but did not hit the Boy. I saw no Molestation, nothing that could produce any firing, and could not believe they had shot any Body. A little Boy, at Mr. Hicklings told me People were kill’d. I went up to see, and I heard a Cocking of one Gun, and it ran thro the whole. An officer stepped forward and said dont fire upon the Inhabitants. They cocked without any orders. The soldier at the left did fire. Moon and snow made it light as day. The Head of the Lane was stopped up, by People.
       
       Nick. Ferriter. I have seen Killroy and Warren at the Ropewalks in the Affray, the Fryday before. Never heard them threaten. They had Clubbs and Cutlaces.
       Fryday 2 March Mr. John Gray askd me to go to his Walk to make some Ropes. A soldier came down cursing and damning and Swearing, he would have satisfaction. By God he would have Satisfaction of me. He struck me. I tript knockd up his Heels and his Cloaths opend and discoverd a naked Cutlass under his Coat. He went away and brought about a Dozen more, Warren with them and another. We went up with Clubbs and they made Blows at our People and we at them and drove them away, and after that the whole Barracks came and Kilroy and Warren was with them and we had a Battle with them, and drove ’em off.
       That night, 5 March, I heard the Bells ring, and in Quaker Lane I met Saml. Gray, and S. Gray said he would go home if there was no fire. He had no stick and was as calm as a Clock.
       
       Benja. Burdick. I went up to one that I take to be the bald man but cant swear to any. I askd him if he intended to fire. Yes by the eternal God. I had a Cutlass or high Land broad sword in my Hand. Soldiers after the affray of the Ropewalks, came about my House, and I beat one of em off. They dogged a young Man that lived with me, and had been active in the Ropewalks. At first I had a Stick, and my Wife, told me to take this the Broadsword. I struck at the soldierwho pushed at me, and had I struck 2 or 3 Inches further, I should haveleft a March that I could have sworn to. This was before the firing. I struck the Cock of the Gun. The Man I struck was the 4th. Man from the Corner, about the Middle. I saw but one Thing thrown that was a short stick, about 2 or 3 foot long. I heard a rattling. I took it they knocked their Guns together. They were continually pushing at People, and it was pretty slippery. I went afterwards to take up the dead, and they began to present and cock their Guns. The officer came before and knocked up the Guns, and said dont fire any more. Cant ascertain the Number of Guns, believe 5 or 6. I saw no Blows struck by others, for I had not time, to see before I drew my own sword.
       
       Robert Williams. In Dock Square, it was said there had been an affray. Some went to the north, some one Way, some another. I went to King Street. People there. Some huzzaing, whistling, some leaning over their sticks. Somebody said dont press upon the Guard. I repeated the Words. The People seemed to be pressing as I was to get among the thickest of them. I heard a flash of a Gun. It made a Noise like a Pistal, a small Report. Another Gun went off, at the right a Man fell. The 3d Gun was fired. I saw the flash and heard the Report on my Knees. The People were running away, and the Guns seemed to move after the People. I saw People jumping upon the Backs of others trying to get in as I had been. Saw no some snow Balls, no sticks. I cautiond them not to press, upon the Soldiers least they should press the People upon the Points of the Bayonetts. They were within two foot. I was not there above a Minute. Saw no Blows.
       
       Bartholomew Kneeland. I lived at Mrs. Toreys by the Town Pump. About a ¼ after 9 the Bells ringing, I went to the Door and saw a Number of soldiers. One came up to me, d—n you what do you do there. He put his Bayonet at my Breast and put it there sometime.
       
       Mr. Thayer. A terrible swearing. Cutlaces and Clubbs were going. 7 soldiers came from the Town House without any Coats. Like wild Creatures. Damn them where are they cutt them to Pieces, a little after 9. I cant say who they were. The People below cryed fire. Soon before. I took it for a signal for the soldiers to come to help the others. The Cry of fire was by Justice Quincys.
       Mr. Nathl. Appleton. A little after 9. It was said at my Door the soldiers and Inhabitants were fighting. A Party of Soldiers came down from the Southward, 10 or 12, short Cloths on-white arms. I stood. I saw the Course of the Soldiers began to bend towards Us, and when they got about half a rod off they lifted up their Weapons. I retreated. They rushed on with uplifted Weapons and I thought myself in danger, if I did not retreat.
       
       John Appleton. About 9 o clock, I was sent of an Errand, in King street, I was going home. At Jenkins ally about 20 soldiers. One came to me with his Cutlass. I cryd soldier Spare my Life. No damn you. We’l kill you all, and struck me upon the shoulder. I dodged or he would have Struck me on the Head.
       Coll. Thos. Marshall. No Body at Dock Square, no Body in Kings street at 9. K. Street never clearer. I some time after heard a distant Cry of Murder. A Party from the Main Guard came out, and damn em where are they? By Jesus let em come. I went in and came out again, and another Party came out of Quaker Lane. I saw their Arms glitter, and heard much such Expressions as before.
      